
	

113 S599 IS: Oil Spill Tax Fairness Act
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 599
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mr. Nelson (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow a
		  deduction for amounts paid or incurred by a responsible party relating to a
		  discharge of oil.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Tax Fairness
			 Act.
		2.Denial of deduction
			 for amounts paid or incurred by a responsible party
			(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Certain
				expenses of a responsible party
						(1)In
				generalNo deduction shall be allowed under subsection (a) for
				any amount paid or incurred by a responsible party relating to any incident
				resulting in the discharge of oil into the navigable waters, other than an
				incident caused by an act of God or an act of war.
						(2)DefinitionsAny
				term used in paragraph (1) which is also used in the Oil Pollution Act of 1990
				shall have the meaning given such term by such
				Act.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns of
			 tax the due date of which (including extensions of time) is after the date of
			 the enactment of this Act.
			
